DETAILED ACTION
Information Disclosure Statement
	For the IDS of 6/4/2021, a number of the listed references are lined-through on the signed copy enclosed with this office action as follows:	US 5,447,595 Nagagawa discloses subject matter irrelevant to the claimed invention,
US 2005/0106457 Richards et al. discloses subject matter irrelevant to the claimed invention,
US 2013/0260062 Kleinhempel et al. discloses subject matter irrelevant to the claimed invention, and
	US 2010/0001056 Chandaria discloses subject matter irrelevant to the claimed invention.

Specification
The disclosure is objected to because of the following informalities: par.0001- delete “now allowed” and insert “now U.S. 11,051,559”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “the angle” should be revised to recite “an angle” in order to provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (U.S. 8,533,864) in view of Brown (U.S. 2010/0010568) and Gatto (U.S. 2008/0250553). Kostrzewski discloses the invention substantially as claimed. Kostrzewski teaches a shirt 110 configured for enhanced mobility, comprising a front panel 130a, a rear panel 130b, a first sleeve 140a, a second sleeve 140b and a collar 120, and a stretch panel (spandex material) located on the rear panel 130b and comprising a plurality of protrusions 304,313,314 that extend from a central point 304a, the plurality of protrusions including a first protrusion 304 extending vertically toward the collar of the shirt garment, a second protrusion 313 extending diagonally downward and toward a first side of the rear panel and a third protrusion 314 extending diagonally downward and toward the second side of the rear panel. However, Kostrzewski doesn’t teach each protrusion narrows in width at a location distal from the central point, and each protrusion narrows along its length between the central point and a respective distal end, and the angle between each of the plurality of protrusions about the central point is between about 90 degrees and about 150 degrees, or between about 110 degrees and about 130 degrees, or between about 118 and about 123 degrees.  Kostrzewski also doesn’t teach the central point is located substantially centrally between the first side of the rear panel and the second side of the rear panel and between about eight and about thirteen inches below the collar. Kostrzewski’s central point 304a in Fig.2 is positioned along a mid-line of the shirt between the first and second sides of the rear panel and is positioned substantially closer to a lower edge of the shirt than it is to the collar 120 such that the central point appears to be about eight and about thirteen inches below the collar. Applicant’s specification provides a number of different range values for the distance between the central point and the collar without criticality for these range values. One of ordinary skill could have looked to Kostrzewski as a teaching of a general placement of the central point serving as an anchor for the three protrusions to arrive at an ideal positioning of the central point relative to the collar between about eight and about thirteen inches below the collar through routine experimentation based upon the desired orientation of the compressive and supportive protrusions along particular muscles and/or ligaments of the wearer’s back. Brown teaches a shirt with protrusions 54 positioned on a shirt converging to a tip (Fig.10) and narrowing along its length between the central point and a respective distal end (at the tip). Figures 11 and 12 show the extent of the protrusions as starting from a central point and converging to a tip from a point along the length. An angle between each of Kostrzewski’s protrusions appears to meet the “about 90 degrees” limitation such that Kostrzewski appears to teach the general conditions of the claim limitation. Gatto teaches coveralls 12 with protrusions 80 on a rear panel extending from a central point 90. The protrusions are elastomeric and allow for increased flexibility, reach, and overall movement of the wearer. An angle θ1 between the protrusions is disclosed as ranging from about 94 to about 116 degrees or about 83 to about 154 degrees based upon available body size data.  It has been held that when the prior art teaches the general conditions of the claimed limitation, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05 (II)(A)). Kostrzewski teaches the protrusions are intended to follow the path of a ligament and/or muscle of a wearer and the protrusions follow intended anatomical paths such that the claimed ranges for an angle between each of the plurality of protrusions about the central point could have been arrived at through routine experimentation such that the protrusions function as intended to provide supportive, compressive properties to the wearer while also allowing for increased flexibility and movement of the wearer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kostrzewski’s shirt garment such that the angle between each of the plurality of protrusions about the central point is between about 90 degrees and about 150 degrees, or between about 110 degrees and about 130 degrees or between about 118 and about 123 degrees, as Gatto relates improved flexibility and movement of the wearer to the angle between protrusions and Kostrzewski teaches the general conditions of the claimed range with the protrusions oriented to follow the path of a ligament and/or muscle of a wearer for support and compression such that the claimed ranges could be arrived at through routine experimentation. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kostrzewski’s protrusions such that they narrow along their length between the central point and a respective distal end and each protrusion converges to a tip at its distal end as this configuration results in a gradual reduction of compressive forces along the extent of the protrusion towards the tip as the protrusion extends to the lateral sides of the shirt and lateral sides of the wearer’s back. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Brown and Gatto as applied to claim 1 above, and further in view of Blakely (U.S. 2015/0196067). Kostrzewski discloses the invention substantially as claimed. However, Kostrzewski doesn’t teach the stretch panel has an air permeability that is greater than an air permeability of a base material of the garment, or the stretch panel has a moisture-wicking property that is greater than a moisture-wicking property of a base material of the garment. Blakely teaches a shirt includes panels 210 disposed at selected locations along the exterior surface of the first layer 205. The panels may have perforated ventilation holes such that the panels have a moisture-wicking and air permeability property that is greater than a moisture-wicking and air permeability property of a base material of the shirt. Kostrzewski’s shirt is not disclosed as being air permeable or as having a moisture-wicking property. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kostrzewski’s stretch panels to have an air permeability and a moisture-wicking property greater than that of the base material of the garment in that this configuration is expected to provide improved airflow and comfort to the wearer as the stretch panel expands and contracts. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Brown and Gatto as applied to claim 1 above, and further in view of Lash (U.S. 3,086,214). Kostrzewski discloses the invention substantially as claimed but doesn’t teach the garment is a coverall. Kostrzewski’s paragraph 61 discloses the garment may take the form of a shirt, jacket, coat, etc.  Lash teaches that it’s known to provide stretch panels to a rear of a coverall such that one of ordinary skill could have looked to Lash recognizing the benefits of providing the upper shirt portion of a coverall with the stretch panel configuration of Kostrzewski to assist with posture support while also providing coverage and protection to the lower body of the wearer with the leg-covering portions of the coverall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kostrzewski to provide the shirt as a segment of a coverall in that Lash teaches a coverall with stretch panels in an upper garment, with the coverall structure providing full body coverage and protection. 







Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732